I respectfully dissent and would conclude that the trial court did not abuse its discretion in denying the motion for partial relief from judgment filed by Bankers Trust Co. of California (Bankers Trust).
The record of this matter reveals that Bankers Trust filed a complaint for foreclosure alleging that defendant Patricia Munoz had defaulted on her mortgage and that $29,980.50 plus interest were due on the note. Certified mail service was not perfected upon Munoz and she was served by publication.1 A default judgment was later entered against her.
On October 13, 1999, the magistrate issued a decision which stated in relevant part as follows:
  There is due to the Plaintiff the sum of $29,980.50 plus interest at 11.45% per annum from November 1, 1998. * * *
The trial court adopted the magistrate's decision and county appraisers appraised the property at $45,000. The property was sold by sheriff's sale on *Page 112 
January 24, 2000 and on February 2, 2000, the trial court confirmed the sale. On June 15, 2000, Bankers Trust filed the within motion for partial relief from judgment, citing Civ.R. 60(B)(1) and (5) and asserting in relevant part:
  The servicing agent for the Plaintiff made a clerical error in its transmittal to Plaintiff's counsel requesting that the within foreclosure action be filed, erroneously indicating a principal balance of $29,980.50 rather than the correct principal balance of $59,980.50. Accordingly, the foreclosure complaint indicated the incorrect amount.
Bankers Trust further noted that the Sheriff was holding $10,495.88 from the sale after the incorrect principal amount had been satisfied. Appended to the motion was an authenticated copy of the loan statement which documented Munoz's payments and indicated that $59,980.50 was unpaid.
The trial court denied Bankers Trust's motion to dismiss, noting:
  No money judgment was rendered in this action. If Plaintiff seeks relief from the Decree of Foreclosure a properly supported motion, served on the Purchasers at Sheriffs Sale would be considered.
Considering whether the trial court properly denied the motion with regard to Civ.R. 60(B)(1), it is clear that where the movant asserts inadvertence and excusable neglect as the grounds for a motion filed pursuant to Civ.R. 60(B)(1), the movant must set forth operative facts to assist the court in determining whether such grounds exist. Rose Chevrolet, Inc. v. Adams (1988), 36 Ohio St.3d 17, syllabus. If such operative facts are not set forth, the trial court acts within its discretion in denying the motion. Id. In determining that the movant had not set forth operative facts for relief, the Rose Chevrolet Court stated as follows:
  This memorandum recited that the motion is "based upon inadvertence and excusable neglect" and that "[c]ounsel for defendant had previously prepared an answer * * *." No explanation is provided for this assertion, and no facts are set forth to bolster appellant's position. In short, the trial judge is given no basis whatsoever to make a factual determination on the question of whether the neglect is excusable or inexcusable, or whether the failure to file an answer was inadvertent. It is true that neither Civ.R. 60(B) itself nor any decision from this court has required the movant to submit evidence, in the form of affidavits or otherwise, in support of the motion, although such evidence is certainly advisable in most cases. But the least that can be required of the movant is to enlighten the court as to why relief should be granted. The burden is upon the movant to demonstrate that the interests of justice demand the setting aside of a judgment normally accorded finality. A mere allegation that the movant's failure to file a timely answer was due to "excusable neglect and inadvertence," without any *Page 113 
elucidation, cannot be expected to warrant relief.
Id., at 20-21.
With regard to Civ.R. 60(B)(5), this rule reflects the inherent power of a court to relieve a person from the unjust operation of a judgment. State ex rel. Gyurcsik v. Angelotta (1977), 50 Ohio St.2d 345, 346. This rule permits a court to vacate a judgment where such action is appropriate to accomplish justice. Id.Where, however, the record fails to demonstrate that the claimed ground for relief is a valid reason to vacate the judgment, the motion should be denied. Mount Olive Church v. Pipkins Paints (1979), 64 Ohio App.2d 285, 289. The Mount Olive Church v. Pipkins Paints Court stated:
  It is well established that the "other reason" clause of Civ.R. 60(B) will not protect a party who ignores its duty to take legal steps to protect its interest. See, e.g., Ackermann v. United States (1950), 340 U.S. 193.
Accord Templin v. Grange Mutual Cas. Co. (April 8, 1991) Montgomery App. No. 12261, unreported, (the error or omission offered in support of the motion must not be a product of the movant's failure to present evidence). The Templin Court stated:
  A review of the * * * cases and authorities causes us to conclude that the form of "error or omission" contemplated by Civ.R. 60(B)(5) must arise from circumstances chargeable to the court or otherwise beyond the control of the movant. They do not include an error or omission created by the failure of a party to produce evidence when he had the duty and opportunity to do so.
Relief pursuant to Civ.R. 60(B)(5) has also been held to be unavailable where the movant cites a mistake but the mistake is the result of inexcusable neglect or carelessness. In re Dissolution of Marriage of Wise (1988), 46 Ohio App.3d 82.
In this instance, Bankers Trust has offered no reason to excuse or properly explain its failure to accurately determine the amount which Munoz owed prior to foreclosing upon the mortgage and causing her home to be sold by Sheriff's sale. I find this failure troubling and would conclude that it is fatal to the relief now requested in light of Bankers Trust's burden of proof in this foreclosure action. That is, as the court stated in Montgomery v. Mosley (August 24, 1999), Pike App. No. 448 unreported:
  * * * while appellants may not have established any affirmative defense, the appellee still has the burden of proof in establishing a  prima facie case in the foreclosure action. From our review of the sparce record, we find that appellee failed to do so. *Page 114
    A mortgage is an instrument securing an underlying debt, and in order to prevail, a mortgagee must establish all the allegations in his complaint, including the underlying indebtedness.
Finally, I would find that Bankers Trust did not file this motion within a  reasonable time as required by Civ.R. 60(B) because Bankers Trust did not file this motion until over four months after the confirmation of the sale and it provided the trial court with no explanation for its delay. Accord Mount Olive Church v. Pipkins Paints, supra.
In accordance with the foregoing, I would affirm the judgment of the trial court which denied the motion for partial relief from judgment. I therefore respectfully dissent from the decision entered this day.
1 The preliminary judicial report and final judicial report indicated that the law firm representing Bankers Trust, Weltman, Weinberg  Reis, Co. L.P.A., had obtained title insurance in the amount of $29,980.52.